Citation Nr: 0800773	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Vocational Rehabilitation benefits under Title 
38, Chapter 31 United States Code to become a commercial 
airline pilot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Procedural history

In January 2004, the RO denied the veteran's request that his 
plan of vocational rehabilitation services include a 
vocational goal as a commercial airline pilot.  The veteran 
requested an administrative review of that decision in 
February 2004.  Administrative review was conducted in March 
2004 and again in September 2004; both supported the RO's 
decision to deny pilot training. 

On November 8, 2004, the veteran filed a notice of 
disagreement with respect to the RO's January 2004 decision.  
A statement of the case was mailed on January 5, 2005 and the 
veteran filed his substantive appeal (VA Form 9) on March 31, 
2005. 

In August 2007, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
a substantive appeal may not have been filed and the issue of 
entitlement to Chapter 31 vocational benefits to become a 
commercial airline pilot might have to be dismissed.  The 
veteran was provided 60 days to submit argument or evidence 
as to the timeliness of his appeal.  

In August 2007, in response to the Board's letter, the 
veteran requested a hearing before Veterans Law Judge (VLJ).  
In November 2007, the veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned VLJ.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  The 
case is once again before the Board. 


FINDING OF FACT

The veteran was notified by VA on January 20, 2004 that 
entitlement to Chapter 31 vocational benefits to become a 
commercial airline pilot was denied.  His notice of 
disagreement (NOD) was received by VA in November 2004.  The 
RO issued a Statement of the Case (SOC) on January 5, 2005.  
The veteran filed a substantive appeal on March 31, 2005.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to the issue 
of entitlement to Chapter 31 vocational benefits to become a 
pilot; thus, the Board has no jurisdiction to consider that 
issue and it is dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

For reasons which will be explained below, the Board is 
dismissing the veteran's claim due to the veteran's failure 
to file a timely appeal.  In the interest of clarity, the 
Board will first discuss certain preliminary matters. 

Stegall concerns

In September 2007, the Board remanded the case in order to 
provide the veteran with a personal hearing.  The record 
reveals that the veteran was afforded a videoconference 
hearing in November 2007.  A transcript of the hearing has 
been associated with the veteran's claims folder.  Thus, the 
Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
This law redefines the obligations of VA with respect to the 
duty to assist. The VCAA also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

Due process considerations

As was alluded to in the Introduction, the Board has 
identified a procedural defect as to the issue of entitlement 
to Chapter 31 benefits for commercial pilot training, namely 
whether a substantive appeal was timely filed.  

In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the Board must assess its jurisdiction prior to addressing 
the merits of a claim. The Court further held, however, that 
it could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.

In this case, as discussed above, the Board contacted the 
veteran and his representative in August 2007 informing him 
of the possible inadequacy of his substantive appeal and 
soliciting his response.  The veteran requested a hearing on 
the issue and was afforded one in November 2007 as detailed 
in the Introduction. 
Although the major portion of the veteran's hearing testimony 
related to the merits of his substantive claim, he was 
provided the opportunity to explain his position on the 
timeliness of his appeal, which he did.  See the transcript 
of the November 27, 2007 videoconference hearing, pages 12-
13. 

In addition, general due process considerations have been 
complied with.  See 38 C.F.R. § 3.103 (2007).  It is clear 
that the veteran was informed of the necessity of filing a 
timely substantive appeal.  See, in particular, the March 19, 
2004 administrative review letter, page 2.  The veteran was 
furnished with a VA Form 9 (Appeal Form), with accompanying 
instructions, by the RO in January 2005.  As noted above, the 
Board provided the veteran with pertinent law and regulations 
and provided him the opportunity to respond to its August 
2007 letter.  

Thus, the Board concludes that the veteran was appropriately 
notified of the legal requirements pertaining to the adequacy 
of substantive appeals, as well as its concerns about the 
inadequacy of his appeal.  Accordingly, the Board will 
proceed to a decision.  

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2007).

A decision as to the adequacy of a substantive appeal will be 
made by the Board. See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2007).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Appellate review is initiated by the filing of a notice of 
disagreement (NOD) and is completed by the filing of a 
substantive appeal after a statement of the case (SOC) has 
been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2007).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2007).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2007).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter. See 38 C.F.R. § 20.302(a). The substantive appeal 
must be filed within sixty days from the date that the RO 
mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later. The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

To obtain review by a Veterans Service Center Manager or 
Decision Review Officer (DRO), the claimant must request such 
review not later than 60 days after the date VA mails notice 
of entitlement to such review. The 60-day time limit may not 
be extended. If the claimant fails to request DRO review not 
later than 60 days after the date VA mails the notice, VA 
will proceed with the traditional appellate process by 
issuing a SOC.  See 38 C.F.R. § 3.2600(b) (2007). 




Factual Background

The veteran was informed of the RO's decision to deny Chapter 
31 benefits for commercial pilot training in a January 20, 
2004 letter.  A VA Form 4107, explaining the veteran's 
appellate rights was included with the letter.  On November 
8, 2004, the RO received a NOD as to that decision.  On 
January 5, 2005 an SOC was issued.  The veteran was provided 
an appeal form (VA Form 9) as an enclosure to the SOC.  
Nothing further was heard from the veteran until he submitted 
his VA Form 9 on March 31, 2005. 

The Board informed the veteran by letter dated August 15, 
2007, with a copy to his representative, of its intention to 
address the question of whether a substantive appeal was 
filed regarding his claim of entitlement to Chapter 31 
benefits for pilot training.  The veteran was informed that 
he could submit argument pertinent to the question of the 
timeliness of his substantive appeal to the Board and that he 
could also present sworn hearing testimony if he so desired.  
A copy of pertinent law and regulations accompanied the 
letter.  

In August 2007 the veteran requested a hearing.  A 
videoconference hearing was provided in November 2007.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.    

Analysis 

As discussed above, the veteran's claim of entitlement to 
Chapter 31 vocational benefits for training to become a 
commercial airline pilot was denied by the RO in a letter 
dated January 20, 2004.  A copy of VA Form 4107 (Your Rights 
to Appeal Our Decision) was included in the RO's letter.  A 
NOD was received by the RO on November 8, 2004.  This is 
within the one year period provided in 38 U.S.C.A. § 7105 and 
38 C.F.R. § 20.302.  A SOC was mailed to the veteran on 
January 5, 2005.  

As noted in the law and regulations section above, the 
veteran had one year from the RO's January 20, 2004 decision 
to file his substantive appeal.  The veteran also could have 
perfected his appeal by filing within 60 days from the 
issuance of the January 5, 2005 SOC.  In this case, utilizing 
the 60 day deadline is more beneficial to the veteran since 
it would have allowed him to file by March 7, 2005 instead of 
January 20, 2005.  See 38 C.F.R. § 20.305(b) (2007) [where 
the time limit would expire on a Saturday, Sunday or legal 
holiday, the next succeeding workday will be included in the 
computation (of the time limit for filing.")].  As stated 
above, a substantive appeal was not filed by the veteran 
until March 31, 2005, outside of the appeal period. 

During the veteran's hearing, he in essence that he was 
unaware of the status of his case.  However, the Board notes 
that the RO's decision denying Chapter 31 benefits for 
commercial pilot training, the two administrative reviews and 
a July 20, 2004 due process letter were all addressed to the 
veteran and there was no indication that any of these 
documents were returned based on an incorrect address.  As 
has been discussed above, the veteran was advised of the 
necessity of filing a timely appeal and in fact was provided 
with a VA Form 9 for that purpose.  

In any event, in Morris v. Derwinski, 1 Vet. App. 261 (1991), 
the Court, held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  Thus, even if the veteran 
may have been ignorant of the requirement to file a timely 
appeal, he was necessarily charged with knowledge of the 
regulation.

The veteran's substantive appeal was filed on March 31, 2005, 
over a year after the initial decision denying his claim and 
over 60 days after the issuance of the SOC.  His appeal is 
therefore untimely.  The Board has carefully reviewed the 
record in order to determine whether any other communication 
by or on behalf of the veteran constitutes a timely 
substantive appeal under the pertinent law and regulations.  
The Board has identified no such communication, and the 
veteran and his representative have pointed to none. 

Thus, a substantive appeal was not timely filed.  The Board 
therefore does not have jurisdiction to consider this issue.  

In conclusion, because the Board lacks jurisdiction to 
adjudicate the veteran's claim, his appeal as to this claim 
is dismissed.  See Roy v. Brown, 5 Vet. App. 554 (1993); see 
also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) 
[discussing the necessity of filing a substantive appeal 
which comports with governing regulations]. 


ORDER


The veteran's claim of entitlement to VA vocational 
rehabilitation benefits for training to become a commercial 
airline pilot is dismissed. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


